Shaw, C. J.
The St. of 1840, c. 87, § 1, gives to this court original jurisdiction in civil suits (except in Suffolk county) in which the damages demanded shall exceed three hundred dollars, “ and in which the plaintiff, or some one in his behalf, shall, before service of the writ, make oath or affirmation, before some justice of the peace, that the matter sought to be recovered actually exceeds ” that sum ; “ a certificate of which oath or affirmation shall be indorsed on or annexed to the writ.”
We are of opinion, that when an attorney of this court, known as such by the roll, makes an affidavit on a writ, issued under his direction, for the collection of a debt, it is not necessary that it should appear, by the affidavit itself, but that the court is to infer, that he does the act in behalf of the plaintiff; and that this satisfies the statute.

Motion overruled